El Juay, PrustdeNte Sr. Quiñones,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado Don José Hernández Usera, á nombre de la Sociedad Porto Rican Leaf Tobacco Go. contra resolución del Registra-dor interino de la Propiedad de Caguas, admitiendo la ins-cripción de una escritura de compra-venta de un terreno, con defecto subsanable.
Resultando: que por escritura pública otorgada en esta ciudad ante el abogado y notario de la misma Don José Her-nández Usera, en 19 de julio de 1906, Don José Costas Palol, con autorización expresa de su esposa Doña Marcolina Morales y Rodríguez, vendió á la sociedad Porto Rican Leaf Tobacco Co. un pedazo de terreno de cuatro cuerdas y 69 cénti-inos de otra, situado en el barrio del Mamey, del término municipal de Juncos, compareciendo la sociedad compradora- al otorgamiento de la' escritura representada por el presidente de la misma, Don Luis Toro Pasarell, cuyo nombramiento acreditó por certificación librada por el mismo notario autori-zante con vista del libro de actas de la expresada sociedad; y que llevada dicha escritura al Registro de la Propiedad de *196Oaguas para su inscripción, la inscribió el registrador con el defecto subsanable de no acreditarse legalmente que el Sr. Don Luis Toro Pasarell, en el carácter que ostentaba, tuviera facultades para contratar á nombre de la compañía Porto Pican Leaf Tobacco Go., según consta de la nota puesta por el registrador de la propiedad al pie de dicha escritura.
Resultando: que contra esta nota ha interpuesto la citada sociedad, por conducto de su abogado Don José Hernández Usera, el presente recurso gubernativo, para que se revoque dicha nota y se deje sin .efecto la calificación de defecto subsa-nable hecha por el Registrador de la Propiedad de Caguas en la inscripción de la citada escritura.
Aceptando el fundamento de la resolución impugnada.
Se confirma la nota puesta por el Registrador de la Pro-piedad de Caguas al pie de la escritura de que se trata, y por la que se declaró inscribible dicha escritura, con el defecto subsanable de no acreditarse legalmente que el Sr. Don Luis Toro Pasarell, en el carácter que ostentaba, tuviera faculta-des para contratar á nombre de la compañía Porto Pican Leaf Tobacco Co., y devuélyase al registrador la escritura presen-tada con copia certificada de la presente resolución, para su conocimiento y demás efectos.

G on firmada.

Jueces concurrentes: Sres. Hernández, Pigueras, MacLeary y Wolf.